DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responding to the amendments filed on 08/12/2022. Claims 1, 11 and 20 have been amended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 20 is reviewed for being interpreted under 35 U.S.C. 112(f). “A last level caching means” is interpreted as last level cache (LLC) as recited in ¶0027 of the spec. However, the claim limitation contains definition of the structure, which would be rejected under 35 U.S.C. 112(b).
“A means for configuring the last level caching means” is interpreted as the cache controller as recited in ¶0030 of the spec.
“an identification means” is also interpreted as the cache controller as recited in ¶0030 of the spec.
“a pool selection means” is also interpreted as the cache controller as recited in ¶0030 of the spec.
“ a means for specifying a set of N cache” is also interpreted as the cache controller as recited in ¶0030 of the spec.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 11-13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catthoor et al [US 2018/0101483] in view of Fang et al. [US 2009/0327611] and in further view of Waugh [US 2020/0341536].
Claim 1 is rejected over Catthoor, Fang and Waugh.
Catthoor teaches “A method implemented by a cache control circuit, the method including: configuring an N-way associative cache circuit as a plurality of stripe mode cache pools that are N-way associative;” as “FIG. 2 shows the main blocks of a n-way associative cache. When a new address (of x bits) is presented to the cache controller, the m central bits are used to determine which set of blocks of the cache must be checked.” [¶0006]
“receiving a physical address for a memory location;” as “When a new address (of x bits) is presented to the cache controller,” [¶0006]
“interpreting the physical address as a plurality of fields that include a tag field that contains a tag value and a set field that contains a set value;” as “Every tag associated to each block of the set is read and driven to a comparator (there will be n tags per set in a n-way associative cache).” [¶0006]
Catthoor does not explicitly teach using the physical address to determine a pool value that identifies one of the stripe mode cache pools; and
concurrently searching a set of N cache entries in the one of the stripe mode cache pools for the tag value, wherein the set of N cache entries is determined using the set value, the one of the stripe mode cache pools is N-way associative, and
the one of the stripe mode cache pools includes a plurality of sets of N cache entries.
However, Fang teaches “using the physical address to determine a pool value that identifies one of the stripe mode cache pools; and” as “Cache management portion 400 includes logic 404 to receive domain information 406 from, for example, an external process and/or system, and to generate pool select information 408 therefrom. Pool select logic 418 associates a data block with one of pools 402.sub.2 through 402.sub.n, in response to pool select information 408.” [¶0030]
“concurrently searching a set of N cache entries in the one of the stripe mode cache pools for the tag value, wherein the set of N cache entries is determined using the set value,” as “FIG. 9 is a block diagram of an exemplary portion 900 of a cache management system to manage pools 902.sub.2 through 902.sub.n, in accordance with a motion vector based priority assignment. Cache management portion 900 includes logic 904 to compare data 912, indicative of a direction of a current search, with information 914, indicative of a direction of a preceding motion vector.” [¶0069]
Catthoor and Fang are analogous arts because they teach storage system and cache management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Catthoor and Fang before him/her, to modify the teachings of Catthoor to include the teachings of Fang with the motivation of domain-based cache management methods and systems, including domain event based priority demotion (EPD). [Fang, ¶0018]
The combination of Catthoor and Fang does not explicitly teach the one of the stripe mode cache pools is N-way associative, and
the one of the stripe mode cache pools includes a plurality of sets of N cache entries.
However, Waugh teaches “the one of the stripe mode cache pools is N-way associative, and” as “The cache can take a variety of forms, but in one example implementation is an N-way set associative cache” [¶0047 and Fig. 3] (Fig. 3 shows L3 cache vertical slices, i.e., stripes)
“the one of the stripe mode cache pools includes a plurality of sets of N cache entries.” as “each cache section comprises a plurality of sets, where each set comprises an entry in each of the N ways” [¶0047]
Catthoor, Fang and Waugh are analogous arts because they teach storage system and cache management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Catthoor, Fang and Waugh before him/her, to modify the teachings of combination of Catthoor and Fang to include the teachings of Waugh with the motivation of it would be desirable to provide an improved mechanism for managing the cache so as to seek to alleviate the leakage power issue. [Waugh, ¶0004]
Claim 2 is rejected over Catthoor, Fang and Waugh.
Catthoor does not explicitly teach wherein a lookup table uses P consecutive bits of the physical address to determine the pool value.
However, Fang teaches “wherein a lookup table uses P consecutive bits of the physical address to determine the pool value.” as “The nine directions may be represented by four bits. Other levels of granularity may be implemented.” [¶0068]
Claim 3 is rejected over Catthoor, Fang and Waugh.
Catthoor does not explicitly teach wherein nonconsecutive bits of the physical address determine the pool value.
However, Fang teaches “wherein nonconsecutive bits of the physical address determine the pool value.” as “Logic 904 further includes logic to generate an output 908, which may include an indication of one or more of a same direction, a different direction, and an opposite direction. Pool select logic 910 includes logic, which may include multiplexer logic, to associate data blocks with one of pools 402.sub.2 through 402.sub.n, in response to comparison result 908.” [¶0069]
Claim 5 is rejected over Catthoor, Fang and Waugh.
Catthoor teaches “further including reconfiguring the N-way associative cache circuit as a single stripe mode cache pool.” as “Every tag associated to each block of the set is read and driven to a comparator (there will be n tags per set in a n-way associative cache).” [¶0006]
Claim 7 is rejected over Catthoor, Fang and Waugh.
Catthoor teaches “further including indicating a cache miss after concurrently searching the set of N cache entries for the tag value.” as “If none of tag comparisons succeeded, the access is a cache miss and the request is forwarded to the next level of the hierarchy.” [¶0006]
Claim 8 is rejected over Catthoor, Fang and Waugh.
Catthoor teaches “further including indicating a cache hit after concurrently searching the set of N cache entries for the tag value.” as “Each of the read tags are compared with the x-m-k most significant bits of the address. If one (at most one) of the comparisons returns true, the access is a cache hit.” [¶0006]
Claim 9 is rejected over Catthoor, Fang and Waugh.
Catthoor teaches “further including returning a cached data block after concurrently searching the set of N cache entries for the tag value.” as “Each of the read tags are compared with the x-m-k most significant bits of the address.” [¶0006]
Claim 11 is rejected over Catthoor, Fang and Waugh under the same rationale of rejection of claim 1.
Claim 12 is rejected over Catthoor, Fang and Waugh under the same rationale of rejection of claim 2.
Claim 13 is rejected over Catthoor, Fang and Waugh under the same rationale of rejection of claim 3.
Claim 16 is rejected over Catthoor, Fang and Waugh under the same rationale of rejection of claim 7.
Claim 17 is rejected over Catthoor, Fang and Waugh under the same rationale of rejection of claim 8.
Claim 18 is rejected over Catthoor, Fang and Waugh under the same rationale of rejection of claim 9.
Claim 20 is rejected over Catthoor, Fang and Waugh under the same rationale of rejection of claim 1.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catthoor et al [US 2018/0101483] in view of Fang et al. [US 2009/0327611] in further view of Waugh [US 2020/0341536] and yet in further view of O’Connor [US 2011/0271055].
Claim 4 is rejected over Catthoor, Fang, Waugh and O’Connor.
The combination of Catthoor, Fang and Waugh does not explicitly teach wherein a P1-bit pool value specifies a first one of the stripe mode cache pools, a P2-bit pool value specifies a second one of the stripe mode cache pools, and P1 does not equal P2.
However, O’Connor teaches “wherein a P1-bit pool value specifies a first one of the stripe mode cache pools, a P2-bit pool value specifies a second one of the stripe mode cache pools, and P1 does not equal P2.” as “A big source of the decompression logic complexity comes from determining the 16-bit data value that a given symbol may use. Since each symbol that uses a 16 -bit data value has a symbol with the most-significant bit equal to one, the index (i.e., the location in the data pool) of a given symbol's 16 -bit data value is determined by counting the number of 1s in the MSBs of all "earlier" symbols.” [¶0041]
Catthoor, Fang, Waugh and O’Connor are analogous arts because they teach storage system and cache management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Catthoor, Fang, Waugh and O’Connor before him/her, to modify the teachings of combination of Catthoor, Fang and Waugh to include the teachings of O’Connor with the motivation of as decode delay can be a critical parameter, any reduction in delay can be advantageous. [O’Connor, ¶0040]
Claim 14 is rejected over Catthoor, Fang, Waugh and O’Connor under the same rationale of rejection of claim 4.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catthoor et al [US 2018/0101483] in view of Fang et al. [US 2009/0327611] in further view of Waugh [US 2020/0341536] and yet in further view of Colglazier [US 2020/0409867].
Claim 6 is rejected over Catthoor, Fang, Waugh and Colglazier.
The combination of Catthoor, Fang and Waugh does not explicitly teach further including adding an additional stripe mode cache pool to the stripe mode cache pools.
However, Colglazier teaches “further including adding an additional stripe mode cache pool to the stripe mode cache pools.” as “a dataless cache entry may be added to each set, so that each set in the N-way set-associative cache contains N regular cache entries” [¶0079]
Catthoor, Fang, Waugh and Colglazier are analogous arts because they teach storage system and cache management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Catthoor, Fang, Waugh and Colglazier before him/her, to modify the teachings of combination of Catthoor, Fang and Waugh to include the teachings of Colglazier with the motivation of set-associative cache (i.e., having sets of 2 regular cache entries) may be implemented with only one dataless cache entry per set in order to optimize the tradeoff of space taken vs. improved cache hit rate. [Colglazier, ¶0080]
Claim 15 is rejected over Catthoor, Fang, Waugh and Colglazier.
The combination of Catthoor, Fang and Waugh does not explicitly teach add an additional stripe mode cache pool to the stripe mode cache pools; and remove the additional stripe mode cache pool from the stripe mode cache pools.
However, Colglazier teaches “add an additional stripe mode cache pool to the stripe mode cache pools; and” as “a dataless cache entry may be added to each set, so that each set in the N-way set-associative cache contains N regular cache entries” [¶0079]
“remove the additional stripe mode cache pool from the stripe mode cache pools.” as “the computing device 105 may be configured to receive and read/write data to the removable storage device 140.” [¶0068] (Removable storage device can be removed if not being used.)
Catthoor, Fang, Waugh and Colglazier are analogous arts because they teach storage system and cache management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Catthoor, Fang, Waugh and Colglazier before him/her, to modify the teachings of combination of Catthoor, Fang and Waugh to include the teachings of Colglazier with the motivation of set-associative cache (i.e., having sets of 2 regular cache entries) may be implemented with only one dataless cache entry per set in order to optimize the tradeoff of space taken vs. improved cache hit rate. [Colglazier, ¶0080]
Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catthoor et al [US 2018/0101483] in view of Fang et al. [US 2009/0327611] in further view of Waugh [US 2020/0341536] and yet in further view of Nellans et al. [US 2012/0198174].
Claim 10 is rejected over Catthoor, Fang, Waugh and Nellans.
The combination of Catthoor, Fang and Waugh does not explicitly teach wherein a dynamic random-access memory (DRAM) controller is configured to cache data in the N-way associative cache circuit.
However, Nellans teaches “wherein a dynamic random-access memory (DRAM) controller is configured to cache data in the N-way associative cache circuit.” as “The memory controller 228 typically controls volatile memory of some type, such as DRAM (dynamic random memory array 230) and SRAM (static random memory array 232).” [¶0143]
Catthoor, Fang, Waugh and Nellans are analogous arts because they teach storage system and cache management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Catthoor, Fang, Waugh and Nellans before him/her, to modify the teachings of combination of Catthoor, Fang and Waugh to include the teachings of Nellans with the motivation of while the write buffer is being filled, the solid-state storage media may be used for other read operations. This is advantageous because other solid-state devices with a smaller write buffer or no write buffer may tie up the solid-state storage when data is written to a storage write buffer and data flowing into the storage write buffer stalls. [Nellans, ¶0170]
Claim 19 is rejected over Catthoor, Fang, Waugh and Nellans under the same rationale of rejection of claim 10.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132